PER CURIAM.
On reading and filing the stipulation of the above named alleged bankrupt, appellants and appellees herein, that this cause be dismissed without costs to any of the parties hereto, and the court being fully advised in the premises, now, therefore, on motion of Beckenstein, Wisok & Maguire, attorneys for appellants, it is ordered that the appeal taken in this cause and all proceedings based thereon 'be and the same hereby is docketed and dismissed without costs to, any of the parties thereto.